Case 4:20-cv-00122-JED-CDL Document 31 Filed in USDC ND/OK on 05/28/21 Page 1 of 17




                           UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF OKLAHOMA

   MARK RAYMOND,                            )
                                            )
                  Plaintiff,                )
                                            )
   v.                                       )
                                            )   Case No.: 20-CV-122-JED-CDL
   AMERICAN MERCURY                         )
   INSURANCE COMPANY, an                    )
   Oklahoma Corporation,                    )
                                            )
                  Defendant.                )




          DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION TO COMPEL




                                                R. Thompson Cooper, OBA No. 15746
                                                Dawn M. Goeres, OBA No. 21923
                                                ROBERSON, KOLKER, COOPER & GOERES, P.C.
                                                16408 Muirfield Place
                                                Edmond, Oklahoma 73013
                                                Telephone:    405-606-3333
                                                Facsimile:    405-606-3334
                                                Email:        tom@rkcglaw.com
                                                              dawn@rkcglaw.com
                                                ATTORNEYS FOR DEFENDANT


   May 27, 2021
Case 4:20-cv-00122-JED-CDL Document 31 Filed in USDC ND/OK on 05/28/21 Page 2 of 17




           Defendant, American Mercury Insurance Company (“AMIC”), pursuant to FED.R.CIV.P.

   26(b), 26(g)(1)(B), 33(b)(4), 34(b)(1)(A), 34(b)(2)(B), and LCvR 37-2(d), respectfully submits the

   following response to Plaintiff, Mark Raymond’s (“Plaintiff’s”) Motion to Compel.1

                                CERTIFICATION OF MEET-AND-CONFER2

           On Friday, April 30, 2021, counsel for the parties in this matter met and conferred in

   accordance with the requirements of LCvR 37-1. R. Thompson Cooper and Dawn M. Goeres

   participated on behalf of AMIC, and Larry Murphy and Dustin Vanderhoof participated on behalf

   of Plaintiff. As the offices of these attorneys are more than 30 miles apart, the conference took place

   via telephone.

           During the discovery conference, counsel for Plaintiff and counsel for AMIC discussed the

   fact that AMIC, in its responses to Plaintiff’s written discovery, had asserted various objections and

   had not provided substantive discovery responses. Counsel for AMIC pointed out that the discovery

   requests issued by Plaintiff sought information that is not clearly relevant to Plaintiff’s claim against

   AMIC, as Plaintiff has affirmatively represented to the Court that his claim against AMIC did not

   arise until AMIC engaged in the litigation conduct of standing on its subrogation rights at the August

   21, 2013, mediation that took place in the state court lawsuit of Vonda Raymond, Guardian of Mark

   Raymond, an incapacitated adult v. Larry Bedell, an Individual and Blueknight Energy Partners,

   LP, a Foreign Corporation, In the District Court of Woodward County, State of Oklahoma, Case

   No. CJ-2012-70 [“the underlying tort case”]. Counsel for AMIC also advised counsel for Plaintiff

   that, as Plaintiff has affirmatively represented to the Court that his claims against AMIC did not arise


           1
               See [Dkt.27].
           2
           The undersigned, as an attendee of the discovery conference and officer of the Court, and
   in accordance with FED.R.CIV.P. 11, certifies the accuracy of the information concerning the
   discovery conference that took place on April 30, 2021 set forth in this section.
Case 4:20-cv-00122-JED-CDL Document 31 Filed in USDC ND/OK on 05/28/21 Page 3 of 17




   until the August 21, 2013, mediation, many of Plaintiff’s discovery requests were overly broad in

   temporal scope. In addition, AMIC’s counsel advised that as Plaintiff has affirmatively represented

   to the Court that his claims against AMIC are based on AMIC’s litigation conduct of standing on its

   subrogation rights at the August 21, 2013, mediation that took place during the litigation of the

   underlying tort case, much (if not most) of the information at issue is subject to the attorney-client

   and/or work product privileges.

           Plaintiff’s counsel advised they considered AMIC’s objections to be “boilerplate” in nature,

   and AMIC’s counsel explained that many of AMIC’s responses set forth the same or similar facts

   or cited the same or similar portions of pleadings or briefs as the basis for AMIC’s objections, but

   took pains to explain in each response how that information – in the context of each, separate

   discovery request – specifically supported AMIC’s objections. Plaintiff’s counsel did not identify

   any other basis for Plaintiff’s dispute with AMIC’s objections to Plaintiff’s written discovery.

           Counsel for AMIC advised counsel for Plaintiff that if Plaintiff would issue discovery

   requests that were narrowed in scope so that the relevance of the information sought was readily

   apparent to the claim Plaintiff has affirmatively informed the Court he is asserting against AMIC –

   that AMIC breached the insurance contract at issue and the duty of good faith and fair dealing by

   engaging in the litigation conduct of standing on its subrogation rights at the August 21, 2013,

   mediation that took place in the underlying tort case3 – then AMIC would respond to those narrowed

   requests with substantive responses to the extent the requests were not objectionable and would also,

   if the information sought was subject to the attorney-client and/or work product privileges, provide

   a privilege log.



           3
          Plaintiff has made this affirmative representation in the context of his Response to AMIC’s
   Motion to Dismiss. (See [Dkt.11] at pp.28-29 of 31.)

                                                     2
Case 4:20-cv-00122-JED-CDL Document 31 Filed in USDC ND/OK on 05/28/21 Page 4 of 17




           Plaintiff’s counsel advised Plaintiff was unwilling to narrow any of Plaintiff’s written

   discovery requests in the manner suggested by AMIC’s counsel. When AMIC’s counsel asked for

   an explanation of this refusal, Plaintiff’s counsel advised that even though Plaintiff has affirmatively

   narrowed the scope of his claims against AMIC to AMIC’s litigation conduct of standing on its

   subrogation rights at the August 21, 2013, mediation that took place in the underlying tort case,

   Plaintiff is of the opinion that everything requested in Plaintiff’s discovery requests is relevant to this

   affirmatively-narrowed claim. As such, AMIC’s counsel advised Plaintiff’s counsel that AMIC (in

   accordance with the authority discussed below) would be unable to provide partial responses to

   Plaintiff’s discovery requests for the specific reasons set forth in AMIC’s objections.

                                               INTRODUCTION

           Plaintiff did not“include a verbatim recitation of each interrogatory, request, answer, response

   and objection which is the subject of” his Motion to Compel. This is required by LCvR 37-2(d), as

   it is impossible for any court to rule on a discovery motion without being specifically notified of the

   issues presented by any discovery dispute. Plaintiff tries to avoid this requirement by suggesting

   AMIC’s objections to his written discovery requests were “boilerplate” in nature – without putting

   a single one of AMIC’s discovery responses before this Court. In fact, the allegedly “boilerplate”

   nature of AMIC’s objections is the only basis on which Plaintiff argues AMIC should be compelled

   to answer written discovery. (See [Dkt.27].)

           What Plaintiff overlooks is that – according to his own affirmative representations to the

   Court concerning his claims against AMIC– he cannot meet his burden of demonstrating the

   relevance of the information sought by his discovery requests is readily apparent. In addition, even

   a cursory reading of AMIC’s objections demonstrates they are not “boilerplate.” Plaintiff claims




                                                       3
Case 4:20-cv-00122-JED-CDL Document 31 Filed in USDC ND/OK on 05/28/21 Page 5 of 17




   AMIC, in its objections to Plaintiff’s discovery requests, “cit[ed] its Motion to Dismiss.”4 AMIC

   did not cite its Motion to Dismiss in support of its objections5 – it cited Plaintiff’s Response to that

   Motion to Dismiss, in which Plaintiff asserted his claims should not be dismissed as compulsory

   counterclaims he was required to file in the underlying state tort case on the following basis:

                     AMIC argues in its motion that Plaintiff’s claims herein are barred by
                     Oklahoma’s compulsory counterclaim law, in that they were required
                     to be asserted at the time AMIC filed its petition for intervention in
                     the Third-Party Lawsuit. “For a counterclaim to be compulsory under
                     [12 O.S.] § 2013(A), it must arise out of the ‘same transaction and
                     occurrence’ as the subject matter of the opposing party’s claim.”
                     Valley View Angus Ranch, Inc. v. Duke Energy Field Services, Inc.,
                     497 F.3d 1096, 1103 (10th Cir. 2007). Logically, the law of
                     compulsory counterclaims only compels a litigant to countersue, in
                     certain situations, where a claim currently exists at the time the
                     pleading is filed. 12 O.S. § 2013(A) (emphasis added). Here,
                     Plaintiff’s allegations of bad faith and breach of contract against
                     AMIC arise out of its conduct at and after mediation in August 2013
                     in asserting an interest in the Settlement Funds. His claims did not
                     exist at the time AMIC intervened in September 2012. There were no
                     Settlement Funds or Settlement Offer for AMIC to interfere with at
                     the time of its intervention. It was not until the Tortfeasor made a
                     Settlement Offer at mediation in excess of the liability limits, and
                     AMIC interfered with that offer and asserted an interest in the
                     Settlement Funds in the amount of $500,000 without substituting
                     payment or consideration of contribution, that Plaintiff’s claims
                     asserted in his Complaint arose.

                     AMIC argues that its mere assertion of a purported right of
                     subrogation in the Third-Party Lawsuit, before any Settlement Offer
                     was ever made, gave rise to Plaintiff’s claims that AMIC breached its
                     duty of good faith and fair dealing by interfering with Plaintiff’s
                     ability to settle his claims against the Tortfeasor without substitution
                     or contribution. But it is simply incorrect that the “only fact” alleged
                     by Plaintiff in support of his bad faith claim against AMIC is its act
                     of intervening. AMIC’s argument in this regard is the result of its
                     improperly narrow framing of the issues in this case. As discussed
                     above, the question in this case is whether it was reasonable for


           4
               See [Dkt.27] at page 3 of 7.
           5
               See [Dkt.27-4].

                                                        4
Case 4:20-cv-00122-JED-CDL Document 31 Filed in USDC ND/OK on 05/28/21 Page 6 of 17




                  AMIC to assert an interest in the Settlement Funds at and after
                  mediation, considering all the relevant facts and circumstances as
                  they existed at that time. Those facts and circumstances did not exist
                  until mediation, and AMIC did not breach its duty of good faith and
                  fair dealing until it actually interfered with a Settlement Offer
                  Plaintiff wanted to accept. Thus, Plaintiff’s claims herein did not exist
                  at the time of AMIC’s intervention and cannot fall with the rule of
                  compulsory counterclaims.

   (See [Dkt.11] at pp.28-29 of 31, emphasis in original.)

          Each of AMIC’s objections includes the factual basis on which those objections are based,

   and many of those objections are based on this affirmative representation Plaintiff made to the Court

   in his Response to AMIC’s Motion to Dismiss. Many of the facts demonstrating each of Plaintiff’s

   written discovery requests are overly broad, unduly burdensome, oppressive, harassing, and seek

   information that is clearly not relevant and protected by the attorney-client and/or work product

   privileges – in the context of his affirmative representation to the Court that his claims against AMIC

   did not arise until AMIC engaged in the litigation conduct of standing on its subrogation rights

   during the August 21, 2013, mediation in the underlying tort case – are similar. AMIC provided a

   thorough explanation of and basis for each of its objections to each of Plaintiff’s discovery requests.

          As it is Plaintiff’s burden to first demonstrate the relevance of the information sought in any

   discovery request that is at issue in his Motion to Compel is readily apparent, and has Plaintiff has

   failed to even identify for this Court the discovery requests at issue, AMIC respectfully submits this

   Court should deny Plaintiff’s Motion to Compel.

                                     ARGUMENTS AND AUTHORITIES

          AMIC acknowledges that the concept of relevance is a broad one. Plaintiff, however, bears

   the initial burden of demonstrating the relevance of the information sought is readily apparent.

   Barton v. Tomacek, 2012 WL 4735927, *4 (N.D.Okla.) (“When the relevance is not readily apparent,

   the party seeking the discovery has the burden to show the relevance of the information requested.”)

                                                     5
Case 4:20-cv-00122-JED-CDL Document 31 Filed in USDC ND/OK on 05/28/21 Page 7 of 17




   (citation omitted). As stated by Judge Eagan of the United States District Court for the Northern

   District of Oklahoma:

                  While the concept of relevance for discovery purposes is quite broad,
                  Rule 26 does not authorize unlimited discovery. Murphy v. Deloitte
                  & Touche Group Ins. Plan, 619 F.3d 1151, 1163 (10th Cir.2010). The
                  mere fact that a plaintiff offers a “broad theory of the case” does not
                  automatically justify equally broad discovery, “unless the discovery
                  is relevant to the plaintiff's actual claims or defenses.” In re Cooper
                  Tire & Rubber Co., 568 F.3d at 1193.

   Id.

          Judge Eagan’s well-reasoned analysis of the scope of relevance was cited in another Northern

   District of Oklahoma case, which held:

                  Courts should prevent speculative “fishing expeditions,” whereby a
                  party “pleads its allegations in entirely indefinite terms, without in
                  fact knowing of any specific wrongdoing by the defendant, and then
                  bases massive discovery requests upon those nebulous allegations, in
                  the hope of finding particular evidence of wrongdoing.” Koch v. Koch
                  Indus., Inc., 203 F.3d 1202, 1238 (10th Cir. 2000). This type of
                  fishing expedition is an abuse of the judicial process. Id.

   Reibert v. CSAA Fire And Cas. Ins. Co., 2018 WL 279348, *4 (N.D.Okla.)

          While it is not AMIC’s responsibility to place the discovery requests that are at issue before

   this Court, the following examples show why Plaintiff cannot demonstrate (1) the relevance of the

   information sought in his discovery requests is readily apparent when considered in the context of

   his affirmative representation to the Court regarding his claims against AMIC, as set forth in his

   Response to AMIC’s Motion to Dismiss (and above), and (2) that AMIC’s objections were

   “boilerplate” in nature:

          INTERROGATORY NO. 2.                 Please state the name and job title of every
          person who participated in:
                 a.     The decision(s) whether to pay Plaintiff’s claim;
                 b.     The decision(s) to seek subrogation from the tortfeasors from
                        the Underlying Accident;


                                                    6
Case 4:20-cv-00122-JED-CDL Document 31 Filed in USDC ND/OK on 05/28/21 Page 8 of 17




         c.     The decision(s) to intervene in Vonda Raymond et al. v. Larry Bedell et al.,
                Case No. CJ-2012-00013, Harper County District Court.

         ANSWER: AMIC objects to Plaintiff’s request for this information, as Plaintiff’s
         claims are barred because they are compulsory counterclaims that Plaintiff was
         required to assert in the underlying tort case and by the principle of res judicata.
         Plaintiff’s discovery requests are intended for the purposes of oppression and
         annoyance, as they seek information which Plaintiff, himself, has now admitted is
         neither relevant nor reasonably calculated to lead to the discovery of admissible
         evidence. Further, as more fully set forth below, this interrogatory is overly broad
         and unduly burdensome in that it is not temporally limited to the time period Plaintiff
         now claims is the only time period during which any alleged act or omission of
         AMIC occurred that form the basis of his cause of action: on and after August 21,
         2013. In addition, as worded, the scope of this interrogatory seeks information which
         may be protected by the attorney-client and/or work product privileges.

                  The following facts are undisputed by Plaintiff: (1) the underlying accident
         occurred on July 6, 2012; (2) at the time of the underlying accident, Plaintiff was
         insured under a policy of insurance issued by AMIC to Guy’s Seed which provided
         uninsured/underinsured motorist (“UM/UIM”) coverage with a limit of $1,000,000;
         (3) Plaintiff’s UM claim was reported to AMIC on July 9, 2012; (4) on September
         24, 2012, AMIC tendered the full $1,000,000 UM/UIM limits provided by its policy
         to the representative of non-party William Cole Taylor’s estate (“the Taylor Estate”)
         and Plaintiff, and at Plaintiff’s direction, this $1,000,000 was divided equally
         between Plaintiff and the Taylor Estate, and (5) “AMIC tendered payment in
         accordance with the parties’ agreement,” resulting in tender of $500,000 to Plaintiff
         pursuant to AMIC’s September 12, 2012, tender. (Compare [Doc.7] at pp.6-7 of 23,
         ¶¶ 1, 2, 3, and 8 to [Doc.11] at p.7 of 31, ¶¶ 1-2.)

                 AMIC moved to dismiss Plaintiff’s lawsuit on the grounds his claims are
         either compulsory counterclaims that should have been asserted in the underlying tort
         case and/or are barred by the doctrine of res judicata. (See [Doc.7].) In response,
         Plaintiff affirmatively asserted this lawsuit is based on AMIC’s litigation conduct at
         and after the August 21, 2013, mediation that took place in the underlying tort case.
         (See [Doc.11] at pp.28-29 of 31. “Here, Plaintiff’s allegations of bad faith and
         breach of contract against AMIC arise out of its conduct at and after mediation in
         August 2013 in asserting an interest in the Settlement Funds.” Emphasis in original.)
          Plaintiff, in his Response to Defendant’s Motion to Dismiss, stated as follows:

                Here, Plaintiff’s allegations of bad faith and breach of contract against
                AMIC arise out of its conduct at and after mediation in August 2013
                in asserting an interest in the Settlement Funds. His claims did not
                exist at the time AMIC intervened in September 2012. There were no
                Settlement Funds or Settlement Offer for AMIC to interfere with at
                the time of its intervention. It was not until the Tortfeasor made a
                Settlement Offer at mediation in excess of the liability limits, and

                                                   7
Case 4:20-cv-00122-JED-CDL Document 31 Filed in USDC ND/OK on 05/28/21 Page 9 of 17




                 AMIC interfered with that offer and asserted an interest in the
                 Settlement Funds in the amount of $500,000 without substituting
                 payment or consideration of contribution, that Plaintiff’s claims
                 asserted in his Complaint arose.

                                            *       *       *

                 ... As discussed above, the question in this case is whether it was
                 reasonable for AMIC to assert an interest in the Settlement Funds at
                 and after mediation, considering all the relevant facts and
                 circumstances as they existed at that time. Those facts and
                 circumstances did not exist until mediation, and AMIC did not breach
                 its duty of good faith and fair dealing until it actually interfered with
                 a Settlement Offer Plaintiff wanted to accept. Thus, Plaintiff’s claims
                 herein did not exist at the time of AMIC’s intervention and cannot
                 fall with the rule of compulsory counterclaims.

         (See [Doc.11] at pp.28-29 of 31, emphasis in original.)

                  AMIC maintains Plaintiff’s attempt to characterize AMIC’s acts at and after
         the August 21, 2013, mediation as a separate cause of action is flawed and should be
         rejected by the Court. (See [Docs. 7 and18].) In the alternative, AMIC maintains
         that if the Court does find its litigation conduct at and after the August 21, 2013,
         mediation can form the basis of a separate cause of action, that cause of action should
         be barred under the principle of res judicata. Id. Plaintiff, however, is attempting
         to avoid dismissal by affirmatively arguing he had no cause of action at the time AMI
         filed its Petition in Intervention and Plaintiff’s cause of action did not arise until at
         and after the August 21, 2013, mediation. Despite this, Plaintiff now seeks discovery
         concerning information which – according to the theory he has espoused in the hopes
         of avoiding dismissal – is clearly neither relevant nor reasonably calculated to lead
         to the discovery of admissible evidence and is beyond the scope of the time period
         Plaintiff now claims is the only time period at issue: on and after August 21, 2013.

                  There is no dispute AMIC paid Plaintiff’s UM claim and by Plaintiff’s own
         argument, the tender of UM benefits by AMIC on September 24, 2012, is not at issue
         in this matter. According to Plaintiff, AMIC’s decision to seek subrogation is not at
         issue, nor is AMIC’s decision to file its Petition in Intervention. Plaintiff has
         affirmatively argued to the Court that the only matters at issue in this lawsuit are
         AMIC’s litigation conduct at and after the August 13, 2013, mediation. As such,
         under the theory Plaintiff has put forth in order to survive dismissal, the relevant time
         period begins on August 21, 2013. This interrogatory is not temporally limited to a
         time period “at and after” the August 21, 2013, mediation. Further, none of the
         information sought in this interrogatory is relevant to the issue of AMIC’s litigation
         conduct at and after the August 21, 2013, mediation, nor can this information lead
         to the discovery of admissible evidence concerning AMIC’s litigation conduct at and
         after the August 21, 2013, mediation. This interrogatory is clearly designed to harass

                                                    8
Case 4:20-cv-00122-JED-CDL Document 31 Filed in USDC ND/OK on 05/28/21 Page 10 of 17




         and oppress AMIC, as it is not even geared toward the discovery of the information
         Plaintiff has argued is the information that forms the basis of this lawsuit. It is
         unduly burdensome in that answering it will required AMIC to expend effort, time,
         and expense in identifying information that – under Plaintiff’s own theory – is
         beyond the temporal scope of the relevant alleged actions and/or omissions and is
         neither relevant nor reasonably calculated to lead to the discovery of admissible
         evidence.

         INTERROGATORY NO. 5:                   Please state the name and address of each
         person known by Defendant to have any knowledge whatsoever of matters pertinent
         to the allegations in Plaintiff’s Complaint and the subject matter of such knowledge.

         ANSWER: AMIC objects to Plaintiff’s request for this information, as Plaintiff’s
         claims are barred in that they are compulsory counterclaims that Plaintiff was
         required to assert in the underlying tort case and are barred by the principle of res
         judicata. Further, AMIC objects to this interrogatory in that it seeks information
         concerning the allegations in Plaintiff’s Complaint despite the fact Plaintiff has, in
         subsequent briefing, asserted the allegations in his Complaint do not form the basis
         of his cause of action.

                Plaintiff’s Complaint include the following “allegations” against AMIC:

                11.     Plaintiff requested Defendant Mercury Insurance pay benefits
                        under the UM policy in accordance with Burch v. Allstate,
                        1998 OK 129, 977 P.2d 1057, as the value of Plaintiffs claim
                        clearly exceeded the tortfeasor's primary liability policy
                        limits.

                12.     Pursuant to Plaintiffs Burch request, Defendant Mercury
                        Insurance paid Plaintiff $500,000 of the $1 ,000,000 available
                        under the applicable UM policy but purported to "retain" a
                        right to subrogate against any funds Plaintiff might receive
                        from the tortfeasor, BlueKnight, or its insurance carriers, even
                        though the same is legally inconsistent with a Burch payment.

                13.     When Plaintiff was unable to resolve his claim with the
                        tortfeasors he filed suit, resulting in the case Raymond v.
                        Larry Bedell and BlueKnight Energy Partners, LP,
                        CJ-2012-70, Woodward County Court ( the case was later
                        transferred to Harper County, resulting in case number
                        CJ-2012-13) (hereinafter "Third-Party Case").

                14.     Defendant Mercury Insurance intervened in the Third-Party
                        Case, alleging that 36 O.S. § 3636(F) created a right of
                        subrogation entitling it to recover the payments it made to
                        Plaintiff pursuant to Burch.

                                                   9
Case 4:20-cv-00122-JED-CDL Document 31 Filed in USDC ND/OK on 05/28/21 Page 11 of 17




               15.   Plaintiff and his counsel vigorously litigated the Third-Party
                     Case and the case proceeded to mediation. Defendant
                     Mercury Insurance was present at mediation and insisted that
                     it was entitled to reimbursement of the $500,000 it paid to
                     Plaintiff.

               16.   Due to Plaintiffs vigorous litigation efforts, the tortfeasors
                     agreed to a settlement (hereinafter "the Settlement
                     Agreement"), the terms of which are subject to a
                     confidentiality agreement.

               17.   Because Defendant Mercury Insurance intervened in the
                     Third-Party Case and wrongfully asserted a subrogation
                     interest, the Settlement Agreement could not be finalized
                     without Defendant Mercury Insurance's approval. Although
                     Plaintiff disputed that Defendant Mercury Insurance had any
                     valid subrogation interest, Plaintiff had no reasonable
                     alternative but to acquiesce to Defendant Mercury Insurance's
                     demand that the entire $500,000 be held in the trust account
                     of Defendant Mercury Insurance's law firm so that the
                     Settlement Agreement could be finalized.

               18.   Thereafter, Defendant Mercury Insurance filed a Motion to
                     Determine Allocation of Settlement Funds contending that it
                     was entitled to repayment of its full UM payment to Plaintiff
                     from the Settlement Agreement and asserting that it had no
                     obligation to contribute to the costs or attorney fees incurred
                     in facilitating the Settlement Agreement because it was
                     represented by separate counsel.

               19.   As a result of Defendant Mercury Insurance's actions in
                     asserting an invalid and unreasonable subrogation interest,
                     Plaintiff was forced to go without the benefit of that part of
                     the Settlement Agreement.

               20.   On or about April 6, 2015, the Third-Party Lawsuit resulted
                     in an Order adverse to Plaintiff and allowing Defendant
                     Mercury Insurance to wrongfully retain the $500,000.

               21.   On or about May 1, 2015, Plaintiff was forced to appeal the
                     adverse ruling in favor of Defendant Mercury Insurance.

               22.   On or about October 10, 2017, The Supreme Court of
                     Oklahoma reversed the decision made by the trial court in the
                     Third-Party Lawsuit. See Raymond v. Taylor, 2017 OK 80,
                     412 P.3d 1141.

                                               10
Case 4:20-cv-00122-JED-CDL Document 31 Filed in USDC ND/OK on 05/28/21 Page 12 of 17




                                            *       *       *

                28.       Defendant Mercury Insurance breached its contract of
                          insurance by wrongfully and unreasonably asserting a
                          subrogation interest against funds obtained by the Plaintiff,
                          interfering in Plaintiffs ability to unilaterally resolve his
                          claims against BlueKnight, and depriving Plaintiff of the
                          $500,000.

                29.       Such actions constitute a breach of contract of said insurance
                          policy and the Plaintiff is entitled to a judgment against
                          Defendant Mercury Insurance for the personal injuries
                          sustained as a result of Defendant Mercury Insurance's breach,
                          together with attorney's fees, and interest.

                                            *       *       *

                31.       In its handling of Plaintiffs claim for benefits under the
                          insurance policy, including but not limited to the acts and
                          manner in which Defendant Mercury Insurance asserted its
                          purported subrogation interest and intervened in the Third
                          Party Case, and as a matter of routine practice in handling
                          similar claims, Defendant Mercury Insurance breached its
                          duty to deal fairly and in good faith towards Plaintiff and
                          others.

                32.       As a direct result of Defendant Mercury Insurance's breach of
                          contract and breach of the implied covenant of good faith and
                          fair dealing, Plaintiff has suffered the loss of the insurance
                          policy benefits, mental and emotional distress, anxiety,
                          embarrassment, and financial hardship, all in an amount in
                          excess of $75,000.00.

         (See [Doc.2].)

                 Plaintiff’s Complaint expressly alleges AMIC breached the insurance contract
         at issue and its duty of good faith and fair dealing when it “asserted its purported
         subrogation interest and intervened in the Third Party Case ... [.]” (Id.) Then, in the
         only two paragraphs in Plaintiff’s Response to AMIC’s Motion to Dismiss that
         addressed the issue of whether his claims are barred because they were compulsory
         counterclaims that should have been raised in the underlying accident, Plaintiff
         affirmatively represented to the Court as follows:

                AMIC argues in its motion that Plaintiff’s claims herein are barred by
                Oklahoma’s compulsory counterclaim law, in that they were required
                to be asserted at the time AMIC filed its petition for intervention in

                                                   11
Case 4:20-cv-00122-JED-CDL Document 31 Filed in USDC ND/OK on 05/28/21 Page 13 of 17




                the Third-Party Lawsuit. “For a counterclaim to be compulsory under
                [12 O.S.] § 2013(A), it must arise out of the ‘same transaction and
                occurrence’ as the subject matter of the opposing party’s claim.”
                Valley View Angus Ranch, Inc. v. Duke Energy Field Services, Inc.,
                497 F.3d 1096, 1103 (10th Cir. 2007). Logically, the law of
                compulsory counterclaims only compels a litigant to countersue, in
                certain situations, where a claim currently exists at the time the
                pleading is filed. 12 O.S. § 2013(A) (emphasis added). Here,
                Plaintiff’s allegations of bad faith and breach of contract against
                AMIC arise out of its conduct at and after mediation in August 2013
                in asserting an interest in the Settlement Funds. His claims did not
                exist at the time AMIC intervened in September 2012. There were no
                Settlement Funds or Settlement Offer for AMIC to interfere with at
                the time of its intervention. It was not until the Tortfeasor made a
                Settlement Offer at mediation in excess of the liability limits, and
                AMIC interfered with that offer and asserted an interest in the
                Settlement Funds in the amount of $500,000 without substituting
                payment or consideration of contribution, that Plaintiff’s claims
                asserted in his Complaint arose.

                AMIC argues that its mere assertion of a purported right of
                subrogation in the Third-Party Lawsuit, before any Settlement Offer
                was ever made, gave rise to Plaintiff’s claims that AMIC breached its
                duty of good faith and fair dealing by interfering with Plaintiff’s
                ability to settle his claims against the Tortfeasor without substitution
                or contribution. But it is simply incorrect that the “only fact” alleged
                by Plaintiff in support of his bad faith claim against AMIC is its act
                of intervening. AMIC’s argument in this regard is the result of its
                improperly narrow framing of the issues in this case. As discussed
                above, the question in this case is whether it was reasonable for
                AMIC to assert an interest in the Settlement Funds at and after
                mediation, considering all the relevant facts and circumstances as
                they existed at that time. Those facts and circumstances did not exist
                until mediation, and AMIC did not breach its duty of good faith and
                fair dealing until it actually interfered with a Settlement Offer
                Plaintiff wanted to accept. Thus, Plaintiff’s claims herein did not exist
                at the time of AMIC’s intervention and cannot fall with the rule of
                compulsory counterclaims.

         (See [Doc.11] at pp.28-29 of 31, emphasis in original.)

                 This interrogatory seeks information which is neither relevant nor reasonably
         calculated to lead to the discovery of admissible evidence and is both overly broad
         and unduly burdensome in that it seeks information about the allegations in
         Plaintiff’s Complaint – which expressly assert AMIC breached the insurance contract
         at issue and the duty of good faith and fair dealing when it “asserted its purported

                                                   12
Case 4:20-cv-00122-JED-CDL Document 31 Filed in USDC ND/OK on 05/28/21 Page 14 of 17




         subrogation interest and intervened in the Third Party Case” – despite the fact
         Plaintiff has now affirmatively represented to the Court that “[h]is claims did not
         exist at the time AMIC intervened in September 2012.” If Plaintiff’s claims did not
         exist in September of 2012, and if – as Plaintiff argues, though AMIC maintains this
         argument is flawed – Plaintiff’s cause of action did not arise until on and after
         August 21, 2013, it is logically impossible that discovery regarding all the
         allegations in Plaintiff’s Complaint can be relevant and it is also patently clear that
         this interrogatory is overly broad and unduly burdensome.

                 In addition, AMIC was represented by counsel at the time it appeared at the
         August 21, 2013, mediation and thereafter, and Plaintiff is clearly aware of who that
         counsel was. To the extent any response from AMIC is required to identify the
         attorneys who represented it during the litigation of the underlying tort case, AMIC
         refers Plaintiff to [Doc.7-6] at p.3 of 7. To the extent this interrogatory seeks the
         identification of the “subject matter” of the knowledge that any attorney who
         represented AMIC at any point during the life of Plaintiff’s claim, AMIC objects on
         the grounds that information is protected by the attorney-client and/or work product
         privileges.

         INTERROGATORY NO. 11:                   Set forth and describe the manner from which
         information is recorded, compiled, maintained and/or can be ascertained from your
         records concerning the utilization of any computer software claims adjusting program
         used by Defendant to adjust Oklahoma UM claims, the settlement range or ranges
         generated by said program and the amount paid by Defendant on said claims.

         ANSWER: AMIC objects to Plaintiff’s request for this information, as Plaintiff’s
         claims are barred in that they are compulsory counterclaims that Plaintiff was
         required to assert in the underlying tort case and are barred by the principle of res
         judicata. Further, this interrogatory is vague and confusing as well as overly broad
         ... it appears Plaintiff is seeking a description of every piece of information that
         “concern[s]” the “utilization of any computer software claims adjusting program used
         by Defendant to adjust Oklahoma UM claims, the settlement range or ranges
         generated by said program and the amount paid by Defendant on said claims.” In
         other words, Plaintiff seems to want a description of every piece of information
         regarding some hypothetical computer software program and every piece of
         information this hypothetical computer software program generated regarding the
         value of not only Plaintiff’s claim but every claim paid by AMIC on any Oklahoma
         UM claim for all of eternity. As such, to the extent this interrogatory can be
         understood, it is also patently overly broad and unduly burdensome in that it seeks
         information, without temporal limitation, regarding every Oklahoma UM claim for
         which AMIC’s hypothetical computer program ever generated any settlement range
         and/or every Oklahoma UM claim AMIC paid for which any hypothetical computer
         program was utilized by AMIC during the handling of that claim.

                In addition, this interrogatory is a “discovery of discovery” or “discovery on
         discovery” interrogatory, which is disfavored by federal courts. More specifically,

                                                   13
Case 4:20-cv-00122-JED-CDL Document 31 Filed in USDC ND/OK on 05/28/21 Page 15 of 17




         it seeks information regarding how AMIC maintains information regarding this
         hypothetical computer software claims adjusting program despite the absence of
         evidence any such program exists or there being any indication AMIC has failed to
         provide sufficient responses to relevant, appropriate discovery requests regarding the
         hypothetical computer software program.

                 Further, the following facts are undisputed by Plaintiff: (1) the underlying
         accident occurred on July 6, 2012; (2) at the time of the underlying accident, Plaintiff
         was insured under a policy of insurance issued by AMIC to Guy’s Seed which
         provided uninsured/underinsured motorist (“UM/UIM”) coverage with a limit of
         $1,000,000; (3) Plaintiff’s UM claim was reported to AMIC on July 9, 2012; (4) on
         September 24, 2012, AMIC tendered the full $1,000,000 UM/UIM limits provided
         by its policy to the representative of non-party William Cole Taylor’s estate (“the
         Taylor Estate”) and Plaintiff, and at Plaintiff’s direction, this $1,000,000 was divided
         equally between Plaintiff and the Taylor Estate, and (5) “AMIC tendered payment in
         accordance with the parties’ agreement,” resulting in tender of $500,000 to Plaintiff
         pursuant to AMIC’s September 12, 2012, tender. (Compare [Doc.7] at pp.6-7 of 23,
         ¶¶ 1, 2, 3, and 8 to [Doc.11] at p.7 of 31, ¶¶ 1-2.) In addition, Plaintiff, in his
         Response to Defendant’s Motion to Dismiss, stated as follows:

                Here, Plaintiff’s allegations of bad faith and breach of contract against
                AMIC arise out of its conduct at and after mediation in August 2013
                in asserting an interest in the Settlement Funds. His claims did not
                exist at the time AMIC intervened in September 2012. There were no
                Settlement Funds or Settlement Offer for AMIC to interfere with at
                the time of its intervention. It was not until the Tortfeasor made a
                Settlement Offer at mediation in excess of the liability limits, and
                AMIC interfered with that offer and asserted an interest in the
                Settlement Funds in the amount of $500,000 without substituting
                payment or consideration of contribution, that Plaintiff’s claims
                asserted in his Complaint arose.

                                            *       *       *

                ... As discussed above, the question in this case is whether it was
                reasonable for AMIC to assert an interest in the Settlement Funds at
                and after mediation, considering all the relevant facts and
                circumstances as they existed at that time. Those facts and
                circumstances did not exist until mediation, and AMIC did not breach
                its duty of good faith and fair dealing until it actually interfered with
                a Settlement Offer Plaintiff wanted to accept. Thus, Plaintiff’s claims
                herein did not exist at the time of AMIC’s intervention and cannot
                fall with the rule of compulsory counterclaims.

         (See [Doc.11] at pp.28-29 of 31, emphasis in original.)


                                                   14
Case 4:20-cv-00122-JED-CDL Document 31 Filed in USDC ND/OK on 05/28/21 Page 16 of 17




                  To be clear, AMIC maintains Plaintiff’s attempt to characterize AMIC’s acts
          at and after the August 21, 2013, mediation as a separate cause of action is flawed
          and should be rejected by the Court. (See [Docs. 7 and18].) In the alternative, AMIC
          maintains that if the Court does find its litigation conduct at and after the August 21,
          2013, mediation can form the basis of a separate cause of action, that cause of action
          should be barred under the principle of res judicata. Id. Plaintiff, however, is
          attempting to avoid dismissal by taking this position. Despite this, he now seeks
          discovery concerning information which – according to the theory he has espoused
          in the hopes of avoiding dismissal – is clearly neither relevant nor reasonably
          calculated to lead to the discovery of admissible evidence and is patently beyond the
          temporal scope of the period Plaintiff now claims is the relevant temporal period.

                   There is no dispute AMIC paid Plaintiff’s UM claim and by Plaintiff’s own
          argument, the tender of UM benefits by AMIC on September 24, 2012, is not at issue
          in this matter. According to Plaintiff, AMIC’s decision to seek subrogation is not at
          issue, nor is AMIC’s decision to file its Petition in Intervention. Plaintiff has
          affirmatively argued to the Court that the only matters at issue in this lawsuit are
          AMIC’s litigation conduct at and after the August 21, 2013, mediation. No
          hypothetical computer software claims adjusting program can be relevant to AMIC’s
          litigation conduct at and after the August 21, 2013, mediation – a time during which
          AMIC was represented by counsel. Even if any such program existed, it would be
          confidential and proprietary, and information regarding it would be produced only
          pursuant to an appropriate protective order.

                                              CONCLUSION

          Plaintiff has not specifically identified any discovery request at issue, has not met his burden

   of demonstrating the relevance of the information sought is readily apparent, and has not

   demonstrated how AMIC’s objections are “boilerplate” in nature. If this Court elects to review

   AMIC’s discovery responses, it will see that there are no “boilerplate” objections; each objection is

   supported by facts and explanation. As the alleged “boilerplate” nature of AMIC’s objections is the

   only basis upon which Plaintiff asserts AMIC should be compelled to provide additional discovery

   responses, and as it is clear AMIC’s objections are far from “boilerplate,” AMIC respectfully

   requests Plaintiff’s Motion to Compel be denied.




                                                    15
Case 4:20-cv-00122-JED-CDL Document 31 Filed in USDC ND/OK on 05/28/21 Page 17 of 17




                                                         Respectfully submitted,

                                                         s/ Dawn M. Goeres
                                                         R. Thompson Cooper, OBA No. 15746
                                                         Dawn M. Goeres, OBA No. 21923
                                                         ROBERSON, KOLKER, COOPER & GOERES, P.C.
                                                         16408 Muirfield Place
                                                         Edmond, Oklahoma 73013
                                                         Telephone:    405-606-3333
                                                         Facsimile:    405-606-3334
                                                         Email:        tom@rkcglaw.com
                                                                       dawn@rkcglaw.com
                                                         ATTORNEYS FOR DEFENDANT



                                    CERTIFICATE OF SERVICE

           I hereby certify that on May 28, 2021, I electronically transmitted the attached document to
   the Clerk of Court using the ECF System for filing. Based on the records currently on file, the Clerk
   of Court will transmit a Notice of Electronic Filing to the following ECF registrants:


          Donald E. Smolen, II, Esquire
          Laura L. Hamilton, Esquire
          Lawrence R. Murphy, Jr., Esquire

                                                         s/ Dawn M. Goeres
                                                         For the Firm




                                                    16
